 
Exhibit 10.6


EXECUTION COPY


ADMINISTRATIVE AGENCY AGREEMENT


THIS ADMINISTRATIVE AGENCY AGREEMENT (the “Agreement”) is made as of March 5,
2007 by and among BROWN BROTHERS HARRIMAN & CO., a limited partnership organized
under the laws of the State of New York (the “Administrator”), VICTORIA BAY
ASSET MANAGEMENT, LLC, a Delaware limited liability company (the “General
Partner”) and UNITED STATES NATURAL GAS FUND, LP, a limited partnership
organized under the laws of the State of Delaware (the “Fund”).


WITNESSETH:


WHEREAS, the Fund is a limited partnership that is registered as a commodity
pool;
WHEREAS, the General Partner has exclusive responsibility for the management and
control of the business and affairs of the Fund; and
WHEREAS, the Fund and the General Partner desire to retain the Administrator to
render certain services to the Fund and/or the General Partner, as the case may
be, and the Administrator is willing to render such services.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:


1.            Appointment of Administrator.  The Fund and the General Partner
hereby employ and appoint the Administrator to act as administrative agent on
the terms set forth in this Agreement, and the Administrator accepts such
appointment.


2.            Delivery of Documents.  The Fund and the General Partner will on a
continuing basis provide the Administrator with:
2.1           properly certified or authenticated copies of resolutions of the
General Partner’s Board of Directors (including Mr. Nicholas D. Gerber)
authorizing the appointment of the Administrator as administrative agent of the
Fund and approving this Agreement;
2.2           a copy of the Fund’s most recent registration statement under the
Securities Act of 1933, as amended;
2.3           copies of all agreements between the Fund and its service
providers, including without limitation, advisory, distribution and
administration agreements and distribution and/or unitholder;
2.4           a copy of the Fund’s valuation procedures;
2.5           a copy of the Fund’s Limited Partnership Agreement, as may be
amended from time to time;
 

--------------------------------------------------------------------------------


 
2.6           a copy of the General Partner’s First Amended and Restated Limited
Liability Company Agreement, as may be amended from time to time;
2.7           any other documents or resolutions (including, but not limited to
directions or resolutions of the General Partner’s Board of Directors,
Management Directors, and/or Audit Committee) which relate to or affect the
Administrator’s performance of its duties hereunder or which the Administrator
may at any time reasonably request; and
2.8           copies of any and all amendments or supplements to the foregoing.


3.            Duties as Administrator.  Subject to the supervision and direction
of the General Partner’s Board of Directors, Management Directors and Audit
Committee, the Administrator will perform the administrative services described
in Appendix A hereto.  Additional services may be provided by the Administrator
upon the request of the Fund as mutually agreed from time to time.  In
performing its duties and obligations hereunder, the Administrator will act in
accordance with the General Partner’s instructions as defined in Section 5
(“Instructions”).  It is agreed and understood that the Administrator shall not
be responsible for the Fund’s or the General Partner’s compliance with any
applicable documents, laws or regulations, or for losses, costs or expenses
arising out of the Fund’s or the General Partner’s failure to comply with said
documents, laws or regulations or the Fund’s or the General Partner’s failure or
inability to correct any non-compliance therewith.  The Administrator shall in
no event be required to take any action, which is in contravention of any
applicable law, rule or regulation or any order or judgment of any court of
competent jurisdiction.


3.1           Records.  The Administrator will maintain and retain such records
as required by the Securities Exchange Act of 1934, as amended, the Rules of the
American Stock Exchange, 17 C.F.R 4.23, and other applicable federal securities
laws and created pursuant to the performance of the Administrator’s obligations
under this Agreement.  The Administrator will maintain such other records as
requested by the Fund or the General Partner and received by the
Administrator.  The Administrator shall not be responsible for the accuracy and
completeness of any records not created by the Administrator.  The Administrator
acknowledges that the records maintained and preserved by the Administrator
pursuant to this Agreement are the property of the Fund and will be, at the
Fund’s expense, surrendered promptly upon reasonable request.  In performing its
obligations under this Section, the Administrator may utilize micrographic and
electronic storage media as well as independent third party storage facilities.
 
2

--------------------------------------------------------------------------------


 
4.            Duties of the Fund and the General Partner.  The Fund and the
General Partner shall notify the Administrator promptly of any matter affecting
the performance by the Administrator of its services under this
Agreement.  Where the Administrator is providing fund accounting services
pursuant to this Agreement, the Fund and the General Partner shall promptly
notify the Administrator as to the accrual of liabilities of the Fund and of
liabilities of the Fund not appearing on the books of account kept by the
Administrator, as well as to the existence, status and proper treatment of
reserves, if any, authorized by the Fund or the General Partner.  The Fund and
the General Partner agree to provide such information to the Administrator as
may be requested under the banking and securities laws of the United States or
other jurisdictions relating to “Know Your Customer” and money laundering
prevention rules and regulations (collectively, the “KYC Requirements”).  For
purposes of this subsection, and in connection with all applicable KYC
Requirements, the Fund is the “client” or “customer” of the Administrator. The
Fund and the General Partner further represent that each will perform all
obligations required under applicable KYC Requirements with respect to the
Fund’s “customers” (as defined in the KYC Requirements) and that, because these
customers do not constitute “customers” or “clients” of the Administrator under
such applicable rules and regulations, the Administrator is under no such
similar obligations.


5.
Instructions.



5.1           The Administrator shall not be liable for, and shall be
indemnified by the Fund against any and all losses, costs, damages or expenses
arising from or as a result of, any action taken or omitted in reliance upon
Instructions or upon any other written notice, request, direction, instruction,
certificate or other instrument believed by it to be genuine and signed or
authorized by the proper party or parties.  A list of persons so authorized by
the General Partner (“Authorized Persons”) is attached hereto as Appendix B and
upon which the Administrator may rely until its receipt of notification to the
contrary by the General Partner.
5.2           Instructions shall include a written request, direction,
instruction or certification signed or initialed on behalf of the Fund by one or
more Authorized Persons.
5.3           Telephonic or other oral instructions or instructions given by
telefax transmission may be given by any one of the above Authorized Persons and
will also be considered Instructions if the Administrator believes them to have
been given by a person authorized to give such Instructions with respect to the
transaction involved.
5.4           With respect to telefax transmissions, the Fund and the General
Partner hereby acknowledge that (i) receipt of legible instructions cannot be
assured, (ii) the Administrator cannot verify that authorized signatures on
telefax instructions are original, and (iii) the Administrator shall not be
responsible for losses or expenses incurred through actions taken in reliance on
such telefax instructions.  The Fund and the General Partner agree that such
telefax instructions shall be conclusive evidence of the Fund’s/General
Partner’s Instruction to the Administrator to act or to omit to act.
 
3

--------------------------------------------------------------------------------


 
5.5           Instructions given orally will not be confirmed in writing and the
lack of such confirmation shall in no way affect any action taken by the
Administrator in reliance upon such oral Instructions.  The Fund and the General
Partner authorize the Administrator to tape record any and all telephonic or
other oral Instructions given to the Administrator by or on behalf of the Fund
(including any of the Fund’s or the General Partner’s officers, directors,
trustees, employees or agents or any investment manager or adviser or person or
entity with similar responsibilities which is authorized to give Instructions on
behalf of the Fund to the Administrator.)


6.            Expenses and Compensation.  For the services to be rendered and
the facilities to be furnished by the Administrator as provided for in this
Agreement, the Fund shall pay the Administrator rendered pursuant to this
Agreement a fee based on such fee schedule as may from time to time be agreed
upon in writing among the General Partner, Fund and the
Administrator.  Additional services performed by the Administrator as requested
by the Fund shall be subject to additional fees as mutually agreed from time to
time.  In addition to any such fees, the Administrator shall bill the Fund
separately for any out-of-pocket disbursements of the Administrator based on an
out-of-pocket disbursement schedule as may from time to time be agreed upon in
writing among the General Partner, the Fund and the Administrator.  The initial
fee schedule and out of pocket disbursement schedule are attached as Appendix D
to this Agreement.  The foregoing fees and disbursements shall be billed to the
Fund by the Administrator and shall be paid promptly by wire transfer or other
appropriate means to the Administrator.
 
7.            Standard of Care.  The Administrator shall be held to the exercise
of reasonable care and diligence in carrying out the provisions of this
Agreement, provided that the Administrator shall not thereby be required to take
any action which is in contravention of any applicable law, rule or regulation
or any order or judgment of any court of competent jurisdiction.


8.            General Limitations on Liability.  The Administrator shall incur
no liability with respect to any telecommunications, equipment or power
failures, or any failures to perform or delays in performance by postal or
courier services or third-party information providers (including, without
limitation those listed on Appendix C).


8.1        The Administrator shall also incur no liability under this Agreement
if the Administrator or any agent or entity utilized by the Administrator shall
be prevented, forbidden or delayed from performing, or omits to perform, any act
or thing which this Agreement provides shall be performed or omitted to be
performed, by reason of causes or events beyond its control, including but not
limited to:
 
4

--------------------------------------------------------------------------------


 
8.1.1 any Sovereign Event.  A “Sovereign Event” shall mean any nationalization;
expropriation; devaluation; revaluation; confiscation; seizure; cancellation;
destruction; strike; act of war, terrorism, insurrection or revolution; or any
other act or event beyond the Administrator’s control;
8.1.2 any provision of any present or future law, regulation or order of the
United States or any state thereof, or of any foreign country or political
subdivision thereof, or of any securities depository or clearing agency; and
8.1.3 any provision of any order or judgment of any court of competent
jurisdiction.


8.2         The Administrator shall not be held accountable or liable for any
losses, damages or expenses the General Partner, the Fund or any unitholder or
former unitholder of the Fund or any other person may suffer or incur arising
from acts, omissions, errors or delays of the Administrator in the performance
of its obligations and duties as provided in Section 3 hereof, including without
limitation any error of judgment or mistake of law, except a loss, damage or
expense directly resulting from the Administrator’s willful malfeasance, bad
faith or negligence in the performance of such Administrator’s obligations and
duties.


9.
Specific Limitations on Liability. In addition to, and without limiting the
application of the general limitations on liability contained in Section 8,
above, the following specific limitations on the Administrator’s liability shall
apply to the particular administrative services set forth on Appendix A hereto.



9.1           Liability for Fund Accounting Services.   Without limiting the
provisions in Section 8 hereof, the Administrator’s liability for acts,
omissions, errors or delays relating to its fund accounting obligations and
duties shall be limited to the amount of any expenses associated with a required
recalculation of net asset value per unit (“NAV”) or any direct damages suffered
by unitholders in connection with such recalculation.  The Administrator’s
liability or accountability for such acts, omissions, errors or delays shall be
further subject to clauses 9.1.1 through 9.1.4 below.
 
5

--------------------------------------------------------------------------------


 
9.1.1 The parties hereto acknowledge that the Administrator’s causing an error
or delay in the determination of NAV may, but does not in and of itself,
constitute negligence or reckless or willful misconduct.  The parties further
acknowledge that in accordance with industry practice the liability of the
Administrator for fund accounting services shall accrue and the recalculation of
NAV shall be performed in accordance with this Section 9.1 only with regard to
errors in the calculation of the NAV that are (i) greater than or equal to $.01
per unit of the Fund and (ii) greater than or equal to ½% of the total net
assets of the Fund.
9.1.2 In no event shall the Administrator be liable or responsible to the
General Partner, the Fund, any present or former unitholder of the Fund, or any
other person for any error or delay that continued or was undetected after the
date of an audit performed by the certified public accountants employed by or on
behalf of the Fund if, in the exercise of reasonable care in accordance with
generally accepted accounting standards, such accountants should have become
aware of such error or delay in the course of performing such audit.
9.1.3 The Administrator shall not be held accountable or liable to the General
Partner, the Fund, any unitholder or former unitholder thereof or any other
person for any delays or losses, damages or expenses any of them may suffer or
incur resulting from (i) the Administrator’s usage of a third party service
provider for the purpose of storing records delivered to the Administrator by or
on behalf of the Fund and which the Administrator did not create in the
performance of its obligations hereunder; (ii) the Administrator’s failure to
receive timely and suitable notification concerning quotations or corporate
actions relating to or affecting portfolio securities of the Fund; or (iii) any
errors in the computation of NAV based upon or arising out of quotations or
information as to corporate actions if received by the Administrator either (a)
from a source which the Administrator was authorized to rely upon (including
those sources listed on Appendix C), or (b) from a source which in the
Administrator’s reasonable judgment was as reliable a source for such quotations
or information as such authorized sources; or (iv) any errors in the computation
of NAV as a result of relevant information known to the General Partner, the
Fund, a futures commission merchant, securities brokers or dealers, or any of
the Fund’s other service providers including futures commission merchants in
contract with the Fund, which would impact the calculation of NAV, but was not
communicated to the Administrator.  To the extent that Fund assets are not in
the custody of the Administrator, the Administrator may conclusively rely on any
reporting in connection with such assets provided to the Administrator by a
third party on behalf of the Fund, including, without limitation any futures
commission merchant.
 
6

--------------------------------------------------------------------------------


 
9.1.4 In the event of any error or delay in the determination of such NAV for
which the Administrator may be liable, the General Partner, the Fund and the
Administrator will consult and make good faith efforts to reach agreement on
what actions should be taken in order to mitigate any loss suffered by the Fund
or its present or former unitholders, in order that the Administrator’s exposure
to liability shall be reduced to the extent possible after taking into account
all relevant factors and alternatives.  It is understood that in attempting to
reach agreement on the actions to be taken or the amount of the loss which
should appropriately be borne by the Administrator, the General Partner, the
Fund and the Administrator will consider such relevant factors as the amount of
the loss involved, the Fund’s/General Partner’s desire to avoid loss of
unitholder goodwill, the fact that other persons or entities could have been
reasonably expected to have detected the error sooner than the time it was
actually discovered, the appropriateness of limiting or eliminating the benefit
which unitholders or former unitholders might have obtained by reason of the
error, and the possibility that other parties providing services to the Fund
might be induced to absorb a portion of the loss incurred.


10.
Indemnification.

10.1             The General Partner and the Fund hereby agree to indemnify and
hold harmless the Administrator, its partners, stockholders, members, directors,
officers and employees and any subsidiary or affiliate of the foregoing
(“Affiliate”), and the successors and assigns of all of the foregoing persons,
against any and all losses, claims, damages, liabilities or expenses (including
reasonable counsel fees and expenses) resulting from any act, omission, error or
delay or any claim, demand, action or suit, in connection with or arising out of
performance of its obligations and duties under this Agreement, not resulting
from the willful malfeasance, bad faith or negligence of the Administrator in
the performance of such obligations and duties.  The provisions of this Section
10 shall survive the termination of this Agreement.


10.1.1     If any action, suit or proceeding (each, a “Proceeding”) is brought
against the Administrator or any such person in respect of which indemnity may
be sought against the General Partner pursuant to the foregoing subsection, the
Administrator or such person shall promptly notify the General Partner in
writing of the institution of such Proceeding and the General Partner shall
assume the defense of such Proceeding, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify the General Partner
shall not release the General Partner from any liability which it may have to
the Administrator or any such person except to the extent that it has been
materially prejudiced by such failure and has not otherwise learned of such
Proceeding. The Administrator or such person shall have the right to employ its
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of the Administrator or of such person unless the employment of
such counsel shall have been authorized in writing by the General Partner in
connection with the defense of such Proceeding or the General Partner shall not
have, within a reasonable period of time in light of the circumstances, employed
counsel to have charge of the defense of such Proceeding or such indemnified
party or parties shall have reasonably concluded that there may be defenses
available to it or them which are different from, additional to or in conflict
with those available to the General Partner (in which case the General Partner
shall not have the right to direct the defense of such Proceeding on behalf of
the indemnified party or parties), in any of which events such fees and expenses
shall be borne by the General Partner and paid as incurred (it being understood,
however, that the General Partner shall not be liable for the expenses of more
than one separate counsel (in addition to any local counsel) in any one
Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding).
 
7

--------------------------------------------------------------------------------


 
10.1.2     The General Partner shall not be liable for any settlement of any
Proceeding effected without the General Partner’s written consent but if settled
with the General Partner’s written consent, the General Partner agrees to
indemnify and hold harmless the Administrator and any such person from and
against any loss or liability by reason of such settlement.  Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second sentence of this subsection, then the
indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 Business Days (defined as any day other than a day on
which the American Stock Exchange (“AMEX”), the New York Mercantile Exchange
(“NYMEX”) or the New York Stock Exchange (“NYSE”) is closed for regular trading
(each a “Business Day”)), after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have fully reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 Business Days’ prior notice of its intention to settle. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.
10.2             Subject to Sections 7, 8 and 9 of this Agreement, the
Administrator agrees to indemnify and hold harmless the General Partner and the
Fund, its partners, stockholders, members, directors, officers and employees and
any Affiliate of the foregoing, and the successors and assigns of all of the
foregoing persons, against any and all losses, claims, damages, liabilities or
expenses (including reasonable counsel fees and expenses) resulting from any
act, omission, error or delay or any claim, demand, action or suit, in
connection with or arising out of performance of its obligations and duties
under this Agreement, resulting from the willful malfeasance, bad faith or
negligence of the Administrator in the performance of such obligations and
duties.  The provisions of this Section 10 shall survive the termination of this
Agreement.
 
8

--------------------------------------------------------------------------------


 
10.2.1     If any Proceeding is brought against the General Partner or any such
person in respect of which indemnity may be sought against the Administrator
pursuant to the foregoing subsection, the General Partner or such person shall
promptly notify the Administrator in writing of the institution of such
Proceeding and the Administrator shall assume the defense of such Proceeding,
including the employment of counsel reasonably satisfactory to such indemnified
party and payment of all fees and expenses; provided, however, that the omission
to so notify the Administrator shall not relieve the Administrator from any
liability which it may have to the General Partner or any such person except to
the extent that it has been materially prejudiced by such failure and has not
otherwise learned of such Proceeding. The General Partner or such person shall
have the right to employ its own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of the General Partner or of
such person unless the employment of such counsel shall have been authorized in
writing by the Administrator in connection with the defense of such Proceeding
or the Administrator shall not have, within a reasonable period of time in light
of the circumstances, employed counsel to have charge of the defense of such
Proceeding or such indemnified party or parties shall have reasonably concluded
that there may be defenses available to it or them which are different from,
additional to or in conflict with those available to the Administrator (in which
case the General Partner shall not have the right to direct the defense of such
Proceeding on behalf of the indemnified party or parties), in any of which
events such fees and expenses shall be borne by the Administrator and paid as
incurred (it being understood, however, that the Administrator shall not be
liable for the expenses of more than one separate counsel (in addition to any
local counsel) in any one Proceeding or series of related Proceedings in the
same jurisdiction representing the indemnified parties who are parties to such
Proceeding).
10.2.2     The Administrator shall not be liable for any settlement of any
Proceeding effected without the Administrator’s written consent but if settled
with the Administrator’s written consent, the Administrator agrees to indemnify
and hold harmless the General Partner and any such person from and against any
loss or liability by reason of such settlement.  Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second sentence of this subsection, then the
indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 Business Days after receipt by such indemnifying party
of the aforesaid request, (ii) such indemnifying party shall not have fully
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement and (iii) such indemnified party shall have given the
indemnifying party at least 30 Business Days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened Proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such Proceeding and does
not include an admission of fault, culpability or a failure to act, by or on
behalf of such indemnified party.
 
9

--------------------------------------------------------------------------------


 
11.          Reliance by the Administrator on Opinions of Counsel and Opinions
of Certified Public Accountants.
The Administrator may consult with its counsel or the Fund/General Partner’s
counsel in any case where so doing appears to the Administrator to be necessary
or desirable.  The Administrator shall not be considered to have engaged in any
misconduct or to have acted negligently and shall be without liability in acting
upon the advice of its counsel or of the Fund’s/General Partner’s counsel.
The Administrator may consult with a certified public accountant or the Fund’s
Treasurer (or persons performing such function) in any case where so doing
appears to the Administrator to be necessary or desirable.  The Administrator
shall not be considered to have engaged in any misconduct or to have acted
negligently and shall be without liability in acting upon the advice of such
certified public accountant or of the Fund’s Treasurer or persons performing
such function.


12.          Termination of Agreement. This Agreement may be terminated by any
of the parties in accordance with the provisions of this Section 12.


12.1         This Agreement shall have an initial term of two (2) years from the
date hereof.  Thereafter, this Agreement shall automatically renew for
successive one (1) year periods unless any party terminates this Agreement by
written notice effective no sooner than seventy-five (75) days following the
date that notice to such effect shall be delivered to the other parties at their
address set forth herein.  Notwithstanding the foregoing provisions, any party
may terminate this Agreement at any time (a) for cause, which is a material
breach of the Agreement not cured within sixty (60) days, in which case
termination shall be effective upon written receipt of notice by the
non-terminating parties, or (b) upon thirty (30) days’ written notice to the
other parties in the event that a party is adjudged bankrupt or insolvent, or
there shall be commenced against such party a case under any applicable
bankruptcy, insolvency, or other similar law now or hereafter in effect. In the
event a termination notice is given by a party hereto, all expenses associated
with the movement of records and materials and the conversion thereof shall be
paid by the Fund for which services shall cease to be performed hereunder.  The
Administrator shall be responsible for completing all actions in progress when
such termination notice is given unless otherwise agreed.
 
10

--------------------------------------------------------------------------------


 
12.2.        Upon termination of this Agreement in accordance with this Section
12, the Fund may request the Administrator to promptly deliver to the Fund or to
any designated third party all records created and maintained by the
Administrator pursuant to Section 3.1 of this Agreement, as well as any Fund
records maintained but not created by the Administrator.  If such request is
provided in writing by the Fund to the Administrator within seventy-five (75)
days of the date of termination of the Agreement, the Administrator shall
provide to the Fund a certification that all records created by the
Administrator pursuant to its obligations under Section 3.1 of this Agreement
are accurate and complete.  After seventy-five (75) days of the date of
termination of this Agreement, no such certification will be provided to the
Fund by the Administrator and the Administrator is under no further obligation
to ensure that records created by the Administrator pursuant to Section 3.1 of
this Agreement are maintained in a form that is accurate or complete.


13.          Confidentiality and Privacy.
 
13.1         The parties hereto agree that each shall treat confidentially the
terms and conditions of this Agreement and all information provided by each
party to the other regarding its business and operations.  All confidential
information provided by a party hereto shall be used by any other party hereto
solely for the purpose of rendering or obtaining services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party without the prior consent of such providing
party.  The foregoing shall not be applicable to any information that is
publicly available when provided or thereafter becomes publicly available other
than through a breach of this Agreement, or that is required to be disclosed by
or to any regulatory authority, any auditor of the parties hereto, or by
judicial or administrative process or otherwise by applicable law.
13.2         In the course of carrying out its obligations under this Agreement,
Administrator shall maintain physical, procedural and electronic safeguards to
protect information regarding the Fund and its investors that Administrator has
obtained or to which the Administrator has gained access.


14.          Tape-recording.   The parties consent to recording of any and all
telephonic or other oral instructions.  This authorization will remain in effect
until and unless revoked by the Fund, the General Partner or the Administrator
in writing.  Each party further agrees to solicit valid written or other consent
from any of its employees, officers, directors or agents with respect to
telephone communications to the extent such consent is required by applicable
law.
 
11

--------------------------------------------------------------------------------


 
15.          Procedures. Procedures applicable to the Administrator’s services
to be performed hereunder may be established from time to time by agreement
among the Fund, the General Partner and the Administrator.  The Administrator
shall have the right to utilize any unitholder accounting and recordkeeping
systems that, in its opinion, enables it to perform any services to be performed
hereunder.


16.          Entire Agreement; Amendment.  This Agreement constitutes the entire
understanding and agreement of the parties hereto and supersedes any other oral
or written agreements heretofore in effect between the parties with respect to
the subject matter hereof.  No provision of this Agreement may be amended or
terminated except by a statement in writing signed by the party against which
enforcement of the amendment or termination is sought.


17.          Severability.  In the event any provision of this Agreement is
determined to be void or unenforceable, such determination shall not affect the
remainder of this Agreement, which shall continue to be in force.


18.          Headings.  The section headings in this Agreement are for the
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions thereof.


19.          Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of New York without giving effect to
conflicts of law provisions thereof and each of the parties hereto irrevocably
consents to the exclusive jurisdiction of the United States District Court for
the Southern District of New York or if that court lacks or declines to exercise
subject matter jurisdiction, the Supreme Court of the State of New York, New
York County.  The General Partner and the Fund irrevocably waive any objection
each may now or hereafter have to the laying of venue of any action or
proceeding in any of the aforesaid courts and any claim that any such action or
proceeding has been brought in an inconvenient forum.  Furthermore, each party
hereto irrevocably waives any right that it may have to trial by jury in any
action, proceeding or counterclaim arising out of or related to this Agreement
or the services contemplated hereby.


20.          Notices.  Notices and other writings delivered or mailed postage
prepaid to the General Partner and Fund shall be addressed to the Fund/General
Partner at Victoria Bay Asset Management, LLC, c/o Nicholas D. Gerber, P.O. Box
6919, Moraga, CA  94570, or such other address as the General Partner or the
Fund may have designated to the Administrator in writing, or to the
Administrator at 40 Water Street, Boston, MA  02109, Attention: Manager, Fund
Administration Department, or to such other address as the Administrator may
have designated to the General Partner and the Fund in writing, shall be deemed
to have been properly delivered or given hereunder to the respective addressee.
 
12

--------------------------------------------------------------------------------


 
21.          Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the General Partner, the Fund and the Administrator
and their respective successors and assigns, provided that no party hereto may
assign this Agreement or any of its rights or obligations hereunder without the
written consent of the other parties.  Each party agrees that only the parties
to this Agreement and/or their successors in interest shall have a right to
enforce the terms of this Agreement.  Accordingly, no client of the General
Partner, unitholder of the Fund or other third party shall have any rights under
this Agreement and such rights are explicitly disclaimed by the parties.


22.          Counterparts.  This Agreement may be executed in any number of
counterparts each of which shall be deemed to be an original. This Agreement
shall become effective when one or more counterparts have been signed and
delivered by each of the parties.  A photocopy or telefax of this Agreement
shall be acceptable evidence of the existence of this Agreement and the
Administrator shall be protected in relying on the photocopy or telefax until
the Administrator has received the original of this Agreement.


23.          Exclusivity.  The services furnished by the Administrator hereunder
are not to be deemed exclusive, and the Administrator shall be free to furnish
similar services to others.


24.          Authorization.  The General Partner hereby represents and warrants
that the Management Directors of its Board of Directors including Mr. Nicholas
D. Gerber have authorized the execution and delivery of this Agreement and that
Authorized Persons of the General Partner and the Fund have signed this
Agreement, Appendices A, B and C and the fee schedule hereto.
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
written above.
 
The undersigned acknowledges that (I/we) have received a copy of this document.
 
BROWN BROTHERS HARRIMAN & CO.


By:
/s/ F. Meade Reynolds
 
Name: F. Meade Reynolds
 
Title: Managing Director
 
Date: 2-27-07



UNITED STATES NATURAL GAS FUND, LP
     By:  Victoria Bay Asset Management, LLC, as General Partner



 
By:
/s/ Nicholas Gerber
   
Name: Nicholas Gerber
   
Title: Director
   
Date: March 5, 2007



VICTORIA BAY ASSET MANAGEMENT, LLC



 
By:
/s/ Nicholas Gerber
   
Name: Nicholas Gerber
   
Title: Manager and Management Director
   
Date: March 5, 2007

 
14

--------------------------------------------------------------------------------


 